Citation Nr: 1109913	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO. 07-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-concussion syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to February 2002. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Prior to October 23, 2008, traumatic brain disease was rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008), which provides as follows: Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the Diagnostic Codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045- 8911). Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304. This 10 percent rating will not be combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The RO established service connection for post-concussion syndrome in a December 2006 rating decision following a November 2006 VA examination. A 10 percent evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2006), for rating of brain disease due to trauma. 

In April 2007 the Veteran asserted that his post-concussion syndrome had become worse and sought an increased rating. The Veteran underwent a VA examination in June 2007, at which he was diagnosed as having mild post-concussion syndrome, with seizure activity (a routine EEG in October 2006 was noted to have shown some abnormalities in the form of epileptiform activity). The RO continued the rating of 10 percent, pursuant to Diagnostic Codes 8045 (traumatic brain disease) and 9304 (dementia due to head trauma). 

The regulations for rating of traumatic brain injuries (TBI) were revised during the pendency of this appeal. See 73 Fed. Reg. 54693 (Sept. 23, 2008). The effective date for these revisions is October 23, 2008. See 38 C.F.R. § 4.124a, Note (5). For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008. The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating. See VBA Fast Letter 8-36 (October 24, 2008). 

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

The AOJ has not provided notice compliant with the Veteran's Claims Assistance Act of 2000 with respect to revised Diagnostic Code 8045, or adjudicated the Veteran's claims under the newly issued regulations. See 38 U.S.C.A. § 5103; 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010).

Additionally, in a February 2011 Written Brief Presentation the Veteran's representative contends that the June 2007 VA examination report is not adequate for multiple reasons, including that the examiner did not have the claims file for review, and the examination results are now nearly four years old and stale because the Veteran's condition has likely worsened. The Board finds that a new VA examination that contemplates the revised rating criteria for rating traumatic brain injuries, includes review of the claims file, and contains more current findings is warranted. See 38 U.S.C.A. § 5103A(d).

The Veteran's representative also contends in the February 2011 Written Brief Presentation that the June 2007 VA examiner recommended certain additional studies, which the Veteran did not consent to (an EEG) at the time of examination, but which the Veteran did undergo in Danville, Pennsylvania, in approximately August 2007. The Veteran in the past contended and the representative contends now that the records of the EEG should be obtained and associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c). The Board notes, however, that the August 2007 private EEG report was obtained and associated with the claims file in late 2007, and was considered in a supplemental statement of the case dated in June 2008. Nevertheless, any additional relevant records of VA or private treatment that have not been previously obtained should be sought and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice compliant with the Veteran's Claims Assistance Act of 2000 with respect to revised 38 C.F.R. § 4.124a, Diagnostic Code 8045, pertaining to rating of traumatic brain injury, as amended effective October 23, 2008.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his post-concussion syndrome during the period from June 2006 to the present.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain all relevant records that have not been previously obtained from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. The purpose of the examination is to evaluate the current severity of the Veteran's service-connected post-concussion syndrome, and its impact on his daily activities and occupational functioning.

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examination must be conducted in accordance with the most current TBI examination worksheet. 

(d) The examiner must fully assess the current manifestations and degree of impairment due to the Veteran's service-connected post-concussion syndrome. 

(e) The examiner must provide an opinion on the impact of the Veteran's post-concussion syndrome on his daily activities and occupational functioning.

(f) The examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment. 

(g) The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

4. Readjudicate the issue on appeal. 

(a) For the period from October 23, 2008, forward, readjudication must include application of regulations pertaining to rating of traumatic brain injuries as in effect both prior to and as of October 23, 2008, as appropriate.

(b) If the benefit sought remains denied, the Veteran and his representative must provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



